Exhibit 4.53 AMENDMENT AND CONSENT AMENDMENT AND CONSENT, dated as of March 12, 2009 (this "Amendment and Consent"), is given by Steel Partners II, L.P. pursuant to the Amended and Restated Credit Agreement, dated as of July 17, 2007 (the "Credit Agreement"), by and among Steel Partners II. L.P., as lender (such lender, together with its successors and permitted assigns, is referred to hereinafter each individually as the "Lender"), BAIRNCO CORPORATION, a Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Borrower (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a "Borrower", and collectively, jointly and severally, as the "Borrowers"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Guarantor (such Subsidiaries are referred to hereinafter each individually as a "Guarantor", and individually and collectively, jointly and severally, as the "Guarantors"; and together with Borrowers, each a "Loan Party" and collectively, the "Loan Parties"). WHEREAS, the Loan Parties are entering into an AMENDMENT NO. 4, dated as of the date hereof to the Term A Credit Agreement in the form attached hereto as Exhibit A (the “Term A Amendment”) and an AMENDMENT NO. 4 dated as of the date hereof to the Working Capital Credit Agreement in the form attached hereto as Exhibit B (the “Working Capital Amendment”); and WHEREAS, the Loan Parties have requested that the Lender consent to the modifications to the Term A Credit Agreement and the Working Capital Credit Agreement; and WHEREAS, the Lender is willing to provide such consent on and subject to the terms set forth herein including certain amendments to the Credit Agreement, WHEREAS, Borrowers and Lender are willing to make such amendments, subject to terms and conditions set forth herein; WHEREAS, by this Amendment, Borrowers, Guarantors, Agent and Lenders desire and intend to evidence such amendments: NOW THEREFORE, in consideration of these premises and other good and valuable consideration, the parties hereto hereby agree as follows: 1.Definitions. (a)Base Rate Margin. The definition of “Base Rate Margin” in Schedule 1.1 to the Credit Agreement is hereby amended by deleting such subsection in its entirety and replacing it with the following: “ ‘Base Rate Margin’ ” means the Base Rate Margin as defined in the Term A Amendment, plus 3.00 percentage points.” (b) Other Definitions.
